Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 4/26/2022 is acknowledged.
Response to Arguments
Applicant's arguments directed to newly amended claims filed 3/30/2022 have been fully considered but they are not persuasive. 
The arguments are directed to the process performed using the apparatus.  The claims do not structurally distinguish the claimed apparatus over the prior art apparatus.  Takahara paragraph 100 and figure 6 disclose determining gas purging and starting for some time T1 before the container/foup is stored.  As such the apparatus is capable of the recited functionality, thus at least configured to perform the functionality/operation.  See MPEP 2114.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Takahara et al. (US 20140017040 A1).

Regarding claims 6 and 10, Takahara et al. teaches a storage system and A purge method (Abstract & Figs. 1-4) comprising: 
a plurality of shelves 10a each includes at least one nozzle 10i to supply clean gas (i.e. Nitrogen) into containers 50 (¶79); 
a plurality of flow amount controllers 40 to respectively control a supply amount of the clean gas to the at least one nozzle 10i; 
at least one transport apparatus (CV/22/23/24/E) to transfer the containers 50to and from the shelves 10a; and 
a controller H1/H2/H3/HS  (claims 1-7, Fig. 5 & ¶93, 114, 115) to control the at least one transport apparatus and the flow amount controllers; 
wherein the controller is configured or programmed to: make an assignment of at least one shelf in preparation to store an incoming container and before the occurrence of the incoming container; and control one of the flow amount controllers to supply the clean gas to the at least one nozzle in the at least one shelf, based upon the assignment and start the supply of the clean gas to the at least one nozzle before the occurrence of the incoming container (¶94-100, 108, 109, and Figs. 5, 7-11 –the the computer implemented fictional language does not distinguish over the prior art apparatus.  See MPEP ¶2114 II-IV  Note: “configured to or programed to” does not nessesarly require a specialized processor storing the specific instructions.  The language encompasses all capable apparatus which may be manually operated.  ¶100 of Takahara and fig. 6 teaches “The nozzle purge pattern P1 is a feed pattern for discharging nitrogen gas from the discharge nozzle 10i of the target storage section 10S for a set period t1 immediately before a container 50 is stored in a storage section 10S. More specifically, when the purge controller H1 receives, from the stocker controller H2, retrieval completion information indicating that the stacker crane 20 has received the container 50 to be carried in from the carry in and out location, the purge controller H1 commands the target flow rate for nozzle cleaning given by the nozzle purge pattern P1 to the mass flow controller 40”  As taught by Takahara, clean gas may be started before the occurrence of the incoming container, thus the apparatus is clearly configured or programed to supply the clean gas at the specified time ).

Regarding claim 7, Takahara et al. teaches a storage system according to claim 6, wherein the storage system is a purge stocker and includes an entrance and dispatch port (Takahara et al.  Figs. 1-5); 
the at least one transport apparatus transports the containers between the entrance and dispatch port and the shelves (Takahara et al.  Figs. 1-5); and 
the controller is further configured or programmed to make the assignment of the at least one shelf in advance, before the incoming container arrives at the entrance and dispatch port (¶94-100, 108, 109, and Figs. 5, 7-11).

Regarding claim 8, Takahara et al. teaches a storage system according to claim 6, wherein the controller is further configured or programmed to control the one of the flow amount controllers to intermittently supply the clean gas to the at least one nozzle in the at least one shelf (¶94-100, 108, 109, and Figs. 5, 7-11).

Regarding claim 9, Takahara et al. teaches a storage system according to claim 6, wherein the at least one transport apparatus is provided with a transfer device entering into and unloading the incoming container on the shelves; and the controller is further configured or programmed to control the one of the flow amount controllers to supply a larger flow amount of the clean gas to the at least one nozzle, from when the transfer device starts advancement towards the at least one shelf and until completing unloading of the incoming container, than an amount before the transfer device starts advancement (¶94-100, 108, 109, and Figs. 5, 7-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahara in view of Aggarwal (US 20040182472 A1) and/or Yamazaki (US 20120083918 A1).

Regarding claim 13, Takahara et al. teaches a storage system according to claim 9, wherein the controller is further configured or programmed to: control the one of the flow amount controllers to supply the clean gas to a portion of the incoming container after the supply of the clean gas to the at least one nozzle; and control the one of the flow amount controllers to supply the clean gas to an inside of the incoming container after the supply of the clean gas to the portion of the incoming container (¶94-100, 108, 109, and Figs. 5, 7-11).

Takahara is merely silent upon the specific location of where the gas is supplied to the container/foup.  At the time of the invention, foups were known to have inlet and outlet ports on the bottom wall.  See Aggarwal fig. 4 and ¶24 demonstrating a conventional container/foup in the art at the time of the invention.  

    PNG
    media_image1.png
    466
    543
    media_image1.png
    Greyscale

Alternatively, as taught in Yamazaki, inlets may be located in a upper region of a container/foup and outlets in the bottom portion.  This type of inlet and outlet configuration enables downward gas flow which can mitigate cross contamination of particles bye “surprising soaring or particles”.  See Tamazaki ¶59.
Both cited secondary references teach the general understanding and capability of applying clean gas to the bottom of foups. One of ordinary skill in the art knowing containers/foups have inlets/outlets located in the regions for the purpose of applying gas to the bottom portion, it would be obvious to one of ordinary skill in the art to modify the apparatus of Takahara to accept containers/foups with the inlets/outlasts in the implied location to enable the requirements of the known containers/foups at the time of the invention.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



4/28/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822